Exhibit 10.2

 

LOGO [g253292g75e86.jpg]

  

Wells Fargo Bank, N.A.

U.S. Trade Services

Standby Letters of Credit

794 Davis Street, 2nd Floor

MAC A0283-023,

San Leandro, CA 94577-6922

Phone: 1(800) 798-2815 Option 1

E-Mail: sftrade@wellsfargo.com

 

 

Amendment To

Irrevocable Standby Letter Of Credit

 

  Number:   NZS609824     Amendment Number:   004     Amend Date:   June 19,
2017  

 

BENEFICIARY

      

APPLICANT

KILROY REALTY, L.P.      NEUROCRINE BIOSCIENCES, INC. ATTN: LEGAL DEPARTMENT  
   12780 EL CAMINO REAL 12200 WEST OLYMPIC BOULEVARD, SUITE 200      SAN DIEGO,
CALIFORNIA 92122 LOS ANGELES, CALIFORNIA 90064     

LADIES AND GENTLEMEN:

AT THE REQUEST AND FOR THE ACCOUNT OF THE ABOVE REFERENCED APPLICANT, WE HEREBY
AMEND OUR IRREVOCABLE STANDBY LETTER OF CREDIT (THE “WELLS CREDIT”) IN YOUR
FAVOR AS FOLLOWS:

THE CURRENT AVAILABLE AMOUNT IS DECREASED BY USD 1,570,000.00 TO USD
3,000,000.00.

ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.

THIS AMENDMENT IS TO BE ATTACHED TO THE ORIGINAL WELLS CREDIT AND IS AN INTEGRAL
PART THEREOF.

Very Truly Yours,

WELLS FARGO BANK, N.A.

 

By:

 

/s/ Brian T. O’Connell, Vice President

  Authorized Signature

The original of the Letter of Credit contains an embossed seal over the
Authorized Signature.

 

LOGO [g253292g54u54.jpg]

 

7575                                                                    
          Page 1 of 2

 

Each page of this document is an integral part

of this Irrevocable Standby Letter of Credit Number NZS609824,
Amendment Number 004

  

LOGO [g253292g53o73.jpg]



--------------------------------------------------------------------------------

LOGO [g253292g75e86.jpg]

 

 

Please direct any written correspondence or inquiries regarding this Letter of
Credit, always quoting our reference number, to Wells Fargo Bank, National
Association, Attn: U.S. Standby Trade Services

 

at either       or       794 Davis Street, 2nd Floor       401 N. Research Pkwy,
1st Floor         MAC A0283-023,       MAC D4004-017,    San Leandro, CA
94577-6922       WINSTON-SALEM, NC 27101-4157

 

  Phone inquiries regarding this credit should be directed to our Standby
Customer Connection Professionals     1-800-798-2815 Option 1    1-800-776-3862
Option 2

(Hours of Operation: 8:00 a.m. PT to 5:00 p.m. PT)

 

  

(Hours of Operation: 8:00 a.m. EST to 5:30 p.m. EST)

 

Consent to Amendment 004 on Standby Letter of Credit No. NZS609824 is required
to become effective.

Please date and sign below and return a copy via e-mail to
standbylc@wellsfargo.com or return an original signed copy to our office located
at either:

 

     or      794 Davis Street, 2nd Floor       401 N. Research Pkwy, 1st Floor  
MAC A0283-023,       MAC D4004-017,        San Leandro, CA 94577-6922      
WINSTON-SALEM, NC 27101-4157   or Fax to 415-296-8905.       or Fax to
336-735-0950.

 

    ☒ Amendment accepted in its entirety    ☐ Amendment rejected in its entirety
    6/19/2017                                                        

/s/ Robert Palmer

Date    Authorized Signature - KILROY REALTY, L.P.     (310)
990-1535                                                

/s/ Robert Palmer

Telephone Number

 

  

Printed Name of Authorized Signer

 

 

 

LOGO [g253292g54u54.jpg]

 

7575                                                                    
          Page 2 of 2

 

Each page of this multipage document is an integral part

of this Irrevocable Standby Letter of Credit Number NZS609824,
Amendment Number 004

  

LOGO [g253292g53o73.jpg]